PER CURIAM.
This is an appeal by plaintiff from a final judgment entered in favor of the defendant, Alfred J. Bastone, in a suit upon a promissory note. The issues were tried by the judge without a jury, and after hearing the evidence, the court found for the defendant, Bastone. See: London Distributing Company v. Bastone, Fla.App. 1971, 244 So.2d 550.
Appellant contends that the undisputed evidence shows that the plaintiff was an *89accommodation maker and upon payment of the obligation became subrogated to the rights of the bank, and was entitled to recover against Bastone who was an endorser of the note.
The trial judge’s findings and judgment were based upon conflicting evidence adduced at the trial.
The trial judge’s findings of fact are entitled to the same weight as are given to the findings of a jury and will not be disturbed by an appellate court unless such findings are clearly shown to be erroneous.
We have carefully considered the record and have determined that the findings of the trial judge have not been shown to be manifestly unreasonable or clearly against the weight of the evidence.
Accordingly the judgment appealed is affirmed.
Affirmed.